In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00241-CR

RONNIE PATRICK SCHINDLER,                  §    On Appeal from County Criminal
Appellant                                       Court No. 5

                                           §    of Tarrant County (1457109)
V.                                         §    October 11, 2018

                                           §    Opinion by Justice Rebecca Simmons

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Rebecca Simmons
                                         Justice Rebecca Simmons